Citation Nr: 0020749	
Decision Date: 08/08/00    Archive Date: 08/17/00

DOCKET NO.  93-23 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether an overpayment of Department of Veterans Affairs 
improved disability pension benefits was properly created. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel
INTRODUCTION

The veteran had active service from October 1967 to December 
1970.  In August 1991, the Department of Veterans Affairs 
(VA) Regional Office Cleveland, Ohio, terminated the 
veteran's award of improved disability pension, effective 
March 1, 1988, due to excess income.  This action resulted in 
an overpayment of $38,430.  The overpayment was later reduced 
to $37,955.  The veteran appealed from the determination 
creating the indebtedness.  He also appealed from a February 
1992 decision by the Regional Office Committee on Waivers and 
Compromises, which denied his request for a waiver of 
recovery of the overpayment.  The case was initially before 
the Board of Veterans' Appeals (Board) in November 1995, when 
it was held that the overpayment was properly created and 
that recovery of the overpayment should not be waived.

The veteran appealed the Board's decision to the U. S. Court 
of Appeals for Veterans Claims (Court).  In September 1996, 
the General Counsel of the VA filed a motion to vacate the 
Board's decision and to remand the matter for development and 
readjudication.  The Court granted the motion that month and 
vacated the Board decision and remanded the case to the 
Board.  In an August 1997 decision, the Board again held that 
the overpayment of improved disability pension benefits had 
been properly created and that recovery of the overpayment 
should not be waived.  In December 1997, the Board denied a 
motion to reconsider the prior decision.  The General Counsel 
of the VA then filed another motion requesting that the claim 
be remanded for the Board to consider the validity of the 
indebtedness based on the existence and the amount of the 
debt and also for a translation of certain documents.  In 
June 1999, the Court vacated and remanded the case to the 
Board for those purposes.  In June 2000, the veteran 
testified at a hearing before a Member of the Board sitting 
in Washington, D.C.  The case is now before the Board to 
comply with the Court order.  


REMAND

During the June 2000 hearing, the veteran testified that he 
had undergone bankruptcy proceedings in 1999.  He related 
that the proceedings had been primarily for credit card 
indebtedness and inability to pay his home mortgage and 
vehicle payments.  He believed the VA overpayment had been 
listed among his debts since he had informed his attorney 
about the overpayment, but he provided no documentation to 
support his testimony.  

The record discloses that there are a number of documents 
regarding the veteran's bankruptcy proceedings, including a 
copy of a court order dated in May 1999, granting the veteran 
a discharge under the bankruptcy code.  However, the list of 
creditors is not currently contained in the claims file.  

The Board notes that if an individual has an existing 
accounts receivable when a bankruptcy notice is received, 
collection action on the debt must cease.  The notice of 
bankruptcy and a statement of the debt must be sent to the 
Regional Counsel immediately for further action unless the 
debt was previously referred to the Department of Justice for 
enforced collection.  The report to the Regional Counsel will 
include a complete statement of the basis for the debt and 
any other pertinent information such as pendency of a claim 
for waiver.  VA Manual MP-4, Part VIII, 5.01(September 22, 
1992).  If the Regional Counsel determines that collection 
action on the debt will be pursued, the Regional Counsel will 
notify the Fiscal activity of the action(s) to take on the 
debt.  If the Regional Counsel determines that a debt has 
been discharged in bankruptcy, the Regional Counsel will 
advise the Fiscal activity if benefits earned prior to the 
date the bankruptcy petition was filed may be offset and that 
the remaining balance of the debt should be written off.  VA 
Manual MP-4, Part VIII, 5.02.

The veteran also testified at the June 2000 hearing that he 
had been working as a merchant seaman as of February 1988 but 
was only working 10 days a month.  He related that he 
obtained a full-time job with the U.S.Navy as a civilian 
employee in 1990.  In this regard, information provided by 
the veteran in June 2000 reflects wages of only $4458 for 
1988 which is below the limit of $11,305 for a married 
veteran with 3 children effective in December 1987.  The 
veteran's representative also indicated during the hearing 
that he had noticed that a compromise had been discussed in a 
hearing in 1992 but that no action had been taken with regard 
thereto.  The Board notes that the veteran indicated during 
the 1992 hearing that he would be willing to make a 
compromise offer.

In view of the foregoing matters, the case is REMANDED to the 
regional office for the following action:  

1.  The United States Bankruptcy Court 
for the Northern District of Ohio, 
Cleveland, Ohio, should be contacted and 
asked to provide any listing(s) of 
creditors filed in the veteran's 1999 
bankruptcy proceedings and evidence of 
notice of the proceedings to the VA, if 
any.  The veteran's attorney, Stephen B. 
Angel, 75 Broadway, #205, Lorain, Ohio 
44052, should also be contacted and asked 
to provide copies of any bankruptcy 
proceedings reflecting the foregoing 
information in his possession.  All such 
records obtained should be included with 
the claims file.

2.  The veteran's case should then be 
referred to the Regional Counsel for 
review and a determination whether 
collection action on the debt will be 
pursued or whether the debt has been 
discharged in bankruptcy.  If the debt 
cannot be discharged due to the 
bankruptcy, the question of the validity 
of the overpayment in the amount charged 
should be reviewed by the regional 
office.  In particular, the regional 
office should set forth in the record the 
calculation of the veteran's countable 
income during the period of the 
overpayment, including the amounts and 
sources of all income.  If that 
determination remains adverse to the 
veteran, he and his representative should 
be sent a supplemental statement of the 
case and be afforded the appropriate time 
in which to respond.  The veteran and his 
representative should also be asked 
whether the veteran currently wishes to 
propose a compromise offer in settlement 
of the debt and, if so, the amount of the 
compromise. Any such compromise offer 
should be considered by the Committee on 
Waivers and Compromises.

When the above action has been completed, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the veteran 
until he receives further notice.

The purpose of this REMAND is to obtain clarifying 
information.  The Board intimates no opinion as to the 
disposition warranted in this case pending completion of the 
requested action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  


		
ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).



